Citation Nr: 0413919	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1946 to April 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), at a 30 percent evaluation.  The veteran 
continues to disagree with the level of disability assigned.  
The Board finds that the evidence of record raises the issue 
of service connection for a bipolar disorder and major 
depression on a secondary basis, to include consideration of 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  This issue has 
not been formally adjudicated by the RO and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

The veteran's PTSD is currently manifested by sleep problems, 
nightmares, intrusive thoughts, flashbacks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service connected PTSD have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)


In this regard, the evidence reflects that at the time of the 
September 2003 rating action that granted service connection 
for PTSD the VA had satisfied the requirements of the VCAA.  
Concerning the current issue the veteran has been informed of 
the law and regulations and rating criteria in the October 
2003 statement of the case.  All available records have been 
obtained and associated with the claims folder.  The veteran 
has been provided with a VA examination, dated August 2003 to 
assess his level of disability.  The Board finds that no 
further action is necessary to comply with the VCAA.  
VAOPGCPREC 8-2003.

Factual Background

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim was undertaken with this duty in mind.

A private psychologist's report dated September 2001 is of 
record.  It indicates that the veteran related that he had 
been in the ambulance corps in the service, where his job was 
primarily to retrieve bodies from airplane crash sites.  The 
veteran reported that he had flashbacks, abreactions, and 
constant memories of some of the people he removed from 
crashed airplanes.  He reported no relief from this 
irritability and general depression.  He also reported 
trouble sleeping.  He reported his nightmares were almost 
always associated with going into an airplane and seeing 
people either dead or trying to kill themselves, but that the 
major part of his dreams included watching himself being 
zipped up in a body bag.  He reported that he did little 
around the house due to other medical conditions.  He did 
indicate that he would fish, but that involved no more than 
going on the porch of his house.  He refused to go out of the 
house for most any other reason, and certainly not for 
recreation.  He did go occasionally to church with his wife.  
The veteran reported that he received no counseling, but was 
prescribed Prozac and Paxil by his primary care physician.

Upon examination, it was noted that the veteran's flow of 
conversation and thought were entirely within normal limits, 
especially when considering the pressure and rate, but he was 
as abnormal in tone as he was normal with the other aspects 
of his verbal expression.  His tone was constantly below 
average in volume and was almost inaudible.  Otherwise his 
articulation and syntax were within normal limits and he 
reached the conclusion of his speech in appropriate amount of 
time.  There were no tangential elements to his verbal 
production, but there was some circumstantial speech, but not 
enough to warrant diagnostically abnormal speech and 
language.  

Affect and mood were decidedly depressed.  He had extremely 
poor eye contact, and his facial features were pervasively 
sad.  There were not many anxious features, nonetheless, 
affect and mood did reveal the extent of his general mood 
disorder and stress disorder.

Mental content was apparently free of preoccupation, 
compulsion, delusion, or paranoid ideation.  He has never 
expressed psychotic features, and although the psychologist 
felt that the veteran's thinking was not very clear based on 
the depression he had seen, he felt that the veteran had not 
developed a psychosis.  His insight into his own difficulty 
was relatively good, but the examiner was not certain the 
veteran understood why he needs psychotherapy.  His judgment 
for everyday events appeared to be within normal limits.  The 
veteran was diagnosed with PTSD, chronic, major depression, 
recurrent, non-psychotic, moderate, with a Global Assessment 
of Functioning (GAF) of questionable 46 .

The veteran received a VA examination in August 2003.  The 
report of that examination indicates that the veteran 
described intrusive recollections that occurred about once a 
month, of a mild degree of intensity.  He described his 
nightmares as coming in clusters, and when they did occur, 
they kept him up the rest of the night.  He also reported 
that when he had the nightmares, there were times when he 
would wake up and realize he was still dreaming while he was 
waking up.  It appeared that both the nightmares and 
flashbacks were PTSD related, and also aggravated by his 
sleep apnea.  

He reported that there are no things that he has to avoid 
because they remind him of the service.  He has been able to 
maintain his interested in activities.  There has been no 
amnesia for the stressors.  He does describe himself as being 
lonely and not easy to get to know.  He has lost interest in 
pleasurable activities.  He has also had suicidal thoughts in 
the past.  The detachment, restricted affect, suicidal 
ideations, or foreshortened future can also be symptoms of 
the depression.

The veteran described some sleep problems, and had been 
diagnosed with sleep apnea.  Because of a nasal condition, he 
had not been able to use a CPAP machine.  He reported 
sleeping best when he sits up in a lounger chair.  He 
reported some difficulty concentrating, and read only 
headlines of the paper.  The difficulty in sleep is a 
symptoms of PTSD, and also of the independently diagnosed 
sleep apnea.  His difficulty concentrating is a symptoms of 
PTSD, but also a key element in major depression, for which 
he suffers.

His symptoms have caused some impairment in social and 
occupational functioning.

The veteran reported depressed mood.  He reported significant 
levels of guilt.  He reported decreased energy, and 
difficulty concentrating.  He reported an increase of 
appetite, sleep disturbance, and difficulty concentrating.  
Recently, he had weight gain.  He has had psychomotor 
slowing.  He has had suicidal ideation.

The veteran did describe hypomanic episodes.  He gets 
expansive thinking, and thoughts that come very quickly.  He 
reported people have a hard time around him because he is 
irritable, and also pressured to get things done quickly.  He 
has overextended himself financially, and gotten into 
financial difficulties.  He has taken excessive risk.  These 
symptoms last for a few days.  They meet the criteria for 
hypomanic episode.  Those episodes combined with the 
depression indicate a bipolar II disorder.

The veteran indicated that he has limited activities because 
of the physical problems he and his wife have, but they still 
go to church.  In the past he had owned a trucking company 
and had a series of attempts to buy ranches and running them 
for a time.  He now had limited activities due to physical 
problems.

On examination, the veteran was a significantly overweight 
man, who was casually dressed and cleanly groomed.  He walked 
slowly to the interview chair.  He sat quietly during the 
interview, and showed no overt signs of anxiety.  He was 
fully cooperative during the interview, and the material he 
presented appeared valid.  His mood was sad and pessimistic, 
and his affect was constricted.  His speech was of normal 
tone and volume, and somewhat slowed in pacing.  There was no 
pressure of speech.  Thought content revealed no delusions, 
hallucinations, grandiosity, or paranoia.  There were no 
racing thoughts.

Thought process was logical.  He could reach goal idea.  
There was no looseness of association.  There was minimal 
circumstantiality.  The veteran was oriented to time, place, 
person, and situation.  Memory, both recent and remote, was 
intact.  Sensorium was clear.  He could abstract effectively.  
There was no impairment in his cognitive ability.  The 
veteran was found competent, and was not a danger to himself 
or others.  Psychological testing was not indicated.  The 
veteran's PTSD was found to not render the veteran 
unemployable.  Taken together, the PTSD and bipolar disorder 
caused him to be unable to maintain employment.  The examiner 
indicated that the veteran's depression has been a major 
impediment in his functioning.  The veteran was diagnosed 
with bipolar II disorder, PTSD, and nicotine dependence.  
Current GAF for the bipolar disorder was 42, indicating 
serious ongoing symptomatology.  Current GAF for the PTSD was 
62, indicating mild symptomatology.

The examiner indicated that the veteran's symptoms met the 
criteria for PTSD; however, there was also a large overlap 
between those symptoms and major depression.  Clinically, the 
PTSD symptoms were not the prominent psychiatric 
manifestation in his case.  The major depression was an 
independent diagnosis.  

The veteran received a further consultation with the private 
psychologist in November 2003.  The report of that 
consultation indicates that the veteran reported that he was 
currently on an antidepressant that cause him to feel 
terrible, as if he wished he were dead, and which prevented 
him from sleeping.  He also blamed his poor sleeping on his 
nightmares.  He reported flashbacks twice a week.  He has 
given up all of his outdoor activities, and no longer goes to 
church.  He rarely goes out to eat.  He watches TV, but 
doesn't like to watch things about Iraq because they cause 
him more exacerbation of his negative thinking and other 
abreaction.  The veteran described what the psychologist felt 
were panic attacks that occurred frequently and non-
predictably.  It was noted that the veteran lived as would a 
recluse, with the notable exception of his wife and adult 
children.  His daily activities were at a profoundly 
restrictive level.

The examiner noted that the veteran's speech had lost its 
characteristic degrees of voice modulation.  His articulation 
was still within intelligible limits, but he was severely 
circumstantial upon examination, and even a bit tangential in 
his ruminating almost endlessly about his diabetes and other 
facets of his medical difficulties.  He was extremely 
animated in describing the contents of his flashbacks and 
nightmares.  The examiner indicated that the veteran's 
general voice control was highly indicative of the matter in 
which his moods have become less controlled despite his 
obvious reliance on his antidepressant medication.  The 
examiner indicated that the veteran didn't look anxious, but 
did look depressed, and had teary eyes.

Mental content seemed free of compulsivity, delusional, or 
paranoid ideation, but he was noted to be preoccupied with 
the complete dissatisfaction with himself and his obvious 
difficulty in resolving the conflicts of his physical 
problems, and his complaints about feeling lousy and low all 
the time.  Otherwise, the examiner saw no evidence of any 
psychotic features and his personality did not indicate 
pathological coping.  The examiner indicated that the 
veteran's heightening distress was probably a predictable 
type of mood and attitude with respect to the fact of his 
breaking down almost completely, and his efforts and gaining 
a semblance of homeostasis and appropriate lifestyle.

Sensorium appeared to be operating adequately and his 
orientation was intact.  His response to cognitive based 
questionings did reveal that his general abilities were 
contaminated to a very large degree by his circular thinking, 
negativistic attitudes, and deteriorating mood control.  His 
answers to general information questions were below average.  
The examiner indicated that the veteran was somewhat below 
average in intelligence, but because he had been a successful 
business owner, the psychologist felt that the veteran's 
immediate recall, concentration, and abstract reasoning had 
deteriorated significantly.  His insight into his own 
difficulty was within tolerable limits.  His judgment for 
everyday events was probably poor.  The veteran was diagnosed 
with chronic PTSD, moderate recurrent major depression, and 
adjustment disorder with depressed mood.  The veteran was 
assessed with a GAF of 41.  The psychologist indicated that 
he felt the veteran would be unemployable, due to his decline 
in immediate recall, judgment and concentration, and his 
inability to control his emotions, and his inability to adapt 
socially.

A VA medical opinion dated December 2003 is of record.  This 
opinion was given by the same examiner who performed the 
veteran's prior VA examination.  The examiner indicates that 
the veteran's specific diagnosis in August 2003 was a bipolar 
II disorder, which indicates a predominant depressive 
disorder with occasional episodes of increased energy and 
expansive thinking.  The examiner indicated that, based on 
the veteran's reported history, the bipolar II disorder had 
its origin in the 1960s, and not before that.  There was no 
evidence for a mood disorder while the veteran was on active 
duty.  The examiner indicated that, in this case, the bipolar 
disorder was not related to the service connected PTSD.  The 
examiner noted that these had independent clinical histories, 
and that there was no evidence that the PTSD caused the 
bipolar II disorder.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran has been assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2003).  Under rating criteria for PTSD, Diagnostic Code 
9411, a 30 percent disability rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The GAF score is only on factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly evaluated as 30 
percent disabled for his service connected PTSD.  In this 
regard, the Board notes that the VA psychiatrist who examined 
the veteran has indicated that the veteran has PTSD, but also 
has a separate and distinct diagnosis of bipolar disorder 
which is not related to service.  The Board finds the 
opinions of a medical doctor in this regard, who indicated 
that the veteran had a diagnosis of PTSD, and separate 
diagnosis of bipolar disorder unrelated to service, more 
probative than those offered by a clinical psychologist, who 
appears to attribute most of the veteran's symptomatology to 
his PTSD.  Therefore, the Board also finds probative the 
opinions expressed by the VA examiner who indicates that the 
veteran's depression, a feature of his bipolar disorder, and 
not his PTSD, has been the major impediment to his 
functioning.  Further, again referring to the report of the 
veteran's VA examination, it is noted that the examiner felt 
that the veteran's level of GAF for his PTSD alone was 62, 
and indicative of mild symptomatology.  While the veteran was 
found to have sleep problems, flashbacks, and nightmares, the 
veteran was also found to have a logical thought process, 
with no looseness of association, and minimal 
circumstantiality, and was oriented to time, place and 
person.  Considering all evidence of record, the Board finds 
this level of symptomatology consistent with a 30 percent 
evaluation, the evaluation the veteran is currently 
receiving.

As to a higher rating, the Board does not find that the 
evidence of record shows that the veteran has occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking.  In this regard, the Board notes that while the 
veteran has been found to be socially isolated, he has been 
able to maintain relationships with his wife and grown 
children for many years.  While there is evidence in the 
record to indicate that the veteran has had a panic attack, 
there is no indication that these are due entirely to his 
PTSD symptomatology, and no indication that they occur at 
least once a week.  The recent VA examination showed that his 
memory was intact and there was only minimal 
circumstantiality.  There was no impairment in his thought 
process, orientation, and there was no looseness of 
association.  There was no impairment in his cognitive 
ability.  

Thus, the Board does not find sufficient symptomatology in 
this case to satisfy the criteria for a 50 percent rating.  
The current 30 percent rating has been in effect since the 
effective date of service connection for PTSD, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Fenderson v. West, 12 Vet App 
119 (1999). Therefore, there is no basis for staged rating in 
the present case.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.  


ORDER

Entitlement to an increased initial evaluation for post 
traumatic stress disorder, currently evaluated as 30 percent 
disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



